J-A26001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES M. SMITH                             :
                                               :
                       Appellant               :   No. 2456 EDA 2019

          Appeal from the Judgment of Sentence Entered May 22, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0000030-2017


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED: DECEMBER 31, 2020

        Appellant, James M. Smith, appeals from the May 22, 2019 judgment of

sentence of 60 to 180 months’ incarceration, followed by 36 months’

probation, imposed after a jury convicted him of three counts of unlawful

contact with a minor, criminal attempt to commit involuntary deviate sexual

intercourse, criminal attempt to commit aggravated indecent assault, criminal

attempt to commit statutory sexual assault, and criminal use of a

communication facility.1 On appeal, Appellant alleges that the court erred in

denying his request for a mistrial after the court improperly questioned him


____________________________________________


*
    Former Justice specially assigned to the Superior Court.

1
  18 Pa.C.S. § 6318(a)(1), 18 Pa.C.S. §§ 901(a)/3122(a)(7), 18 Pa.C.S. §§
901(a)/3125(a)(8), 18 Pa.C.S. §§ 901(a)/3122.1(b), and 18 Pa.C.S. § 7512,
respectively.
J-A26001-20



during his direct-examination, and that his lifetime registration requirement

as a Tier III offender under Subchapter H of the Sexual Offender Registration

and Notification Act (“SORNA II”)2 is unconstitutional.3 After careful review,

we vacate the portion of Appellant’s judgment of sentence deeming him a Tier

III offender under SORNA II, and remand for further proceedings consistent

with this memorandum.

       The trial court summarized the facts and procedural history of

Appellant’s case, as follows:

             [A]ppellant was the subject of a child exploitation
       investigation conducted by the Office of the Attorney General
       [(OAG)]. The investigation ended when ... [A]ppellant arrived at
       the Little Lehigh Parkway expecting to meet a thirteen[-]year[-
       ]old child, but instead, met undercover agents of the [OAG] who
       arrested him. The arresting officers included the undercover
       agent who had been communicating with ... [A]ppellant while
       assuming the identity of a thirteen (13) year old named “Marisa.”
____________________________________________


2
  42 Pa.C.S. §§ 9799.10-9799.42 and 42 Pa.C.S. §§ 9799.51-9799.75,
respectively.

3
   Following Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), and
Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017) (“Butler I”), rev’d,
226 A.3d 972 (Pa. 2020) (“Butler II”), the Pennsylvania General Assembly
amended the prior version of SORNA (“SORNA I”) by enacting Act 10 on
February 21, 2018, and Act 29 on June 12, 2018, which are collectively known
as “SORNA II.” See Act of Feb. 21, 2018, P.L. 27, No. 10 (“Act 10”); Act of
June 12, 2018, P.L. 140, No. 29 (“Act 29”). SORNA II now divides sex
offenders into two subchapters: (1) Subchapter H, which applies to an
offender who committed a sexually violent offense on or after December 20,
2012 (the date SORNA I became effective); and (2) Subchapter I, which
applies to an individual who committed a sexually violent offense on or after
April 22, 1996, but before December 20, 2012, whose period of registration
has not expired, or whose registration requirements under a former sexual
offender registration law have not expired.


                                           -2-
J-A26001-20


           A presentence report was ordered after the jury verdict, and
     a sentencing hearing was held on May 22, 2019. Prior to
     sentencing, [A]ppellant’s counsel filed “Defendant’s Motion to Bar
     Application of SORNA….” The motion was denied after argument
     at the time of sentencing.

           … [A]ppellant was sentenced on the charge of [u]nlawful
     [c]ontact [w]ith a [m]inor ([c]ount 1) to not less than sixty (60)
     months nor more than one-hundred eighty (180) months in a
     state correctional institution, to be followed by a consecutive
     period of thirty-six (36) months[’] probation. The sentence
     imposed for that charge was within the standard range of the
     Sentencing Guidelines.

           Due to [A]ppellant’s convictions for sexually violent
     offenses, he was required to register as a Tier III offender for life.
     He was not determined to be a sexually violent [predator].

           On May 30, 2019, … [A]ppellant filed “Defendant’s Post-
     Sentence Motions.” The next day, “Defendant’s Amended Post-
     Sentence Motions” were filed. Objections to the requirements of
     registration under … []SORNA[ II], as well as the sufficiency and
     weight of the evidence assertions, were included in that motion.
     … A hearing on that motion was held on July 29, 2019, and the
     post-sentence and amended post-sentence motions were denied.

           A [n]otice of [a]ppeal was filed on August 23, 2019. On
     August 26, 2019, … [A]ppellant was directed to comply with
     Pa.R.A.P. 1925(b) (hereinafter [Rule] 1925(b) Statement). An
     “Application for Enlargement of Time…” to file his [Rule] 1925(b)
     Statement was filed on August 27, 2019. The motion was
     granted, and the timeframe for the filing of the [Rule] 1925(b)
     Statement was extended until October 29, 2019. On October 28,
     2019, counsel filed a “Concise Statement of Matters Complained
     of on Appeal.” [The trial court filed its Rule 1925(a) opinion on
     November 25, 2019.]

                                 Background

           On August 26, 2016, Special Agent Daniel Block, a member
     of the Child Predator Section of the [OAG], came across an
     advertisement on Craigslist which initiated this child exploitation
     investigation. The advertisement was construed by Agent Block
     as someone looking for a sexual encounter with a minor. Using
     his undercover e-mail, he responded to the sexual overture, and
     over the course of this investigation[,] assumed the cover-story

                                     -3-
J-A26001-20


        of a thirteen (13) year old female named “Marisa Syr,” who had
        recently moved from St. Louis, Missouri, to this area.

              Throughout the chats that were exchanged, there was never
        any doubt that a thirteen (13) year old was a participant. Agent
        Block testified that “[o]n multiple occasions[,] I actually said my
        age was 13.”

               The initial conversations used the Craigslist exchange, but
        then moved to Google Hangout, a chat platform. Appellant
        identified his e-mail address as “cdjamieisafreak@gmail.com.” To
        uncover the individual to whom he was communicating, Agent
        Block secured Internet Protocol Numbers (IP address), and
        through a variety of investigative steps learned that it came back
        to the desk of … [A]ppellant at Talen Energy.

               The sexual exchanges, some more explicit than others,
        lasted from August 26, 2016, to October 19, 2016. Agent Block
        explained that the person with whom he was communicating
        wanted to meet “go for a walk, kiss, cuddle. He wanted the
        purported child to wear a summer dress without underwear, and
        then more cuddling and possibly sexual contact would happen
        after that.” During their conversations, “Marisa” said that she was
        a “virgin,” and the response was that he had a “vasectomy.” Their
        conversations evolved into meeting for a sexual assignation on
        October 19, 2016.

              On October 19, 2016, at approximately 7:00 p.m., …
        [A]ppellant and “Marisa” arranged to meet at Little Lehigh
        Parkway. Agent Block arrived and observed … [A]ppellant’s
        Toyota Corolla parked near the entrance to the park. Agent Block
        and Special Agent Eric Barlow entered the park and headed toward
        the anticipated meeting place. While doing so, they encountered
        … [A]ppellant, whom they recognized as the target of their
        investigation. … [A]ppellant was immediately taken into custody,
        verbally advised of his Miranda[4] rights, and explained the
        essence of the charges.

               … [Appellant] was then transported to the OAG’s Bureau of
        Narcotics Investigation (hereinafter BNI) Allentown office, placed
        in a conference room, and again advised of his Miranda rights. …

____________________________________________


4
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -4-
J-A26001-20


     [A]ppellant executed a written Miranda form while at the BNI
     office.

            … [Appellant] was then interviewed by the agents. His
     background was explored, and more significantly, his contact with
     “Marisa” and his appearance at Little Lehigh Parkway. It was
     learned that … [A]ppellant, who was fifty-one (51) years old at
     the time of the trial, was a nuclear engineer at Talen Energy. He
     was initially reticent to discuss his sexual peccadillos, but
     eventually did so: He explained that “he had been looking for men
     and women on Craigslist for the last five years for sexual contact.
     He also stated that he recalled [] a minor child responding to one
     of his ads on Craigslist in August of 2016. He stated anyone who
     gives me attention, I also give them attention.” A taped interview
     was completed with … [A]ppellant, which confirmed the details of
     the investigation. He admitted that his e-mail account was
     “cdjamieisafreak@gmail.com,” and that he had posted an
     advertisement in August 2016. He also acknowledged that a
     person identifying herself as a thirteen (13) year old responded to
     the advertisement, and they exchanged messages with a sexual
     content. Finally, he admitted to arranging a meeting in the park
     for sexual contact with a thirteen (13) year old, and showed up at
     the park. He was, however, unsure if he would have gone through
     with sexual acts with a thirteen (13) year old. He also confessed
     to a sexual addiction, and did not discriminate about with whom
     he partnered.

            … [A]ppellant testified on his own behalf, and conceded that
     he had posted the advertisement on Craigslist[,] which initiated
     this investigation. Over a five[-]year period using Craigslist, he
     had communicated with “in the order of 100 to 150” people, met
     approximately twenty, and had sexual relations with “maybe a
     dozen.”

           He also agreed that he received the response from “Marisa”
     on August 26, 2016. During their extensive communications,
     “Marisa” identified herself as a thirteen (13) year old, but …
     [A]ppellant claimed his reaction was “disbelief.” Even so, the
     communications continued, and … [A]ppellant began what he
     described as a “quest” to identify the other party to their chats.
     Throughout the entire period of their communication, August 26,
     2016, to October 16, 2016, … [A]ppellant denied that he believed
     he was speaking with a thirteen (13) year old. He described the
     graphic sexual content of his conversations as a “fantasy
     conversation with an adult.” Nonetheless[,] he continued to do

                                    -5-
J-A26001-20


     so, and agreed to meet the person whom he did not believe was
     a thirteen (13) year old in a secluded spot in Little Lehigh Parkway.
     He testified that his reason for doing so was to discover the
     “identify of the person I have been talking with for two months.”

           … [A]ppellant also created a “journal” (text messages to
     himself) regarding his suspicions about “Marisa.” His purpose, so
     he testified, was “to organize thoughts and keep a record of what
     was going on, and [] try to get to the identity of the person.”

           Regarding his statements, … [A]ppellant contended that
     shortly after the interview commenced, Agent Block “badgered”
     him and used vulgar language. He asked Agent Block to leave the
     conference room, which he did. He maintained that he believed
     his conversations were not with a child, and his statements were
     the product of fear that the agents would descend upon his home
     and his neighbors.

           Various character witnesses were also presented by the
     defense, including neighbors, fellow employees at Talen Energy,
     and people he met through the Boy Scouts or their children’s
     sports activities. However, some of those witnesses backtracked
     on their character testimony upon learning that … [A]ppellant was
     having graphic sexual conversations with someone posing as a
     thirteen (13) year old.

Trial Court Opinion (TCO), 11/25/19, at 1-7 (footnotes omitted).

     On appeal, Appellant states the following issues for our review:

     A. Whether the … trial court should have granted [A]ppellant’s
     request for a mistrial after the trial judge questioned the
     [A]ppellant in an adversarial tone[,] which conveyed to the jury
     the impression that the judge did not believe his testimony[,]
     thereby undermining his credibility?

     B. Whether SORNA [II] is unconstitutional on its face and as
     applied to [A]ppeallant [sic], for the following reasons:

     1. Whether SORNA [II] denies the [A]ppellant due process under
     the Pennsylvania Constitution because it creates an irrebuttable
     presumption that those convicted of enumerated offenses “pose a
     high risk of committing additional sexual offenses[,]” depriving
     those individuals of their fundamental right to reputation without
     notice and an opportunity to be heard?


                                     -6-
J-A26001-20


       2. Whether SORNA [II] denies … [A]ppellant procedural due
       process under the fifth and fourteenth amendments to the United
       States Constitution because it unlawfully restricts liberty and
       privacy without notice and an opportunity to be heard?

       3. Whether SORNA [II] violates substantive due process under the
       state and federal constitutions, U.S. Const. Amend. XIV; Pa.
       Const. Art I, §1, because SORNA [II] deprives individuals of
       unalienable rights and fails to satisfy strict scrutiny?

       4. Whether the recent amendment to SORNA [II] is in all material
       respects identical to SORNA [I] and therefore a punitive law?

       5. Does SORNA [II,] as a penal law, violate the separation of
       powers doctrine because it usurps the exclusive judicial function
       of imposing a sentence?

       6. Whether SORNA [II] contravenes the 5th, 6th and 14th
       amendments of the United States Constitution and the
       corresponding protections of the Pennsylvania Constitution
       because as a criminal punishment, SORNA [II] cannot be imposed
       without due process, notice and opportunity to contest its
       imposition, and ensuring that each fact necessary to support the
       mandatory sentence and a sentence beyond the authorized
       statutory maximum is submitted to a jury and proven beyond a
       reasonable doubt pursuant to Apprendi v. New Jersey, 530 U.S.
466 (2000)[,] and Alleyne v. United States, 1570 U.S. 99
       (2013)?

       7. Whether the imposition of mandatory[,] lifetime sex offender
       registration for all Tier III offenses under SORNA [II] is a cruel
       and unusual punishment in violation of the eight[h] and fourteenth
       amendments to the United States Constitution and Article I,
       Section 13 of the Pennsylvania Constitution?

Appellant’s Brief at 4-6 (unnecessary capitalization omitted).5




____________________________________________


5
 Appellant filed an initial brief on May 5, 2020. On May 14, 2020, he filed an
application to supplement his brief, which this Court granted by per curiam
order. Appellant filed a supplemental brief on June 18, 2020. Any citation to
Appellant’s brief in this decision refers to his supplemental brief.

                                           -7-
J-A26001-20



        Appellant first challenges the trial court’s denial of his motion for a

mistrial, which he made in response to questions the court asked of him during

his direct examination. As our Supreme Court has explained:

        It is well-settled that the review of a trial court’s denial of a motion
        for a mistrial is limited to determining whether the trial court
        abused its discretion. An abuse of discretion is not merely an error
        of judgment, but if in reaching a conclusion the law is overridden
        or misapplied, or the judgment exercised is manifestly
        unreasonable, or the result of partiality, prejudice, bias or ill-will
        ... discretion is abused. A trial court may grant a mistrial only
        where the incident upon which the motion is based is of such a
        nature that its unavoidable effect is to deprive the defendant of a
        fair trial by preventing the jury from weighing and rendering a
        true verdict.      A mistrial is not necessary where cautionary
        instructions are adequate to overcome prejudice.

Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011) (internal

citations and quotation marks omitted).

        Here, Appellant’s request for a mistrial was made after the following

portion of his direct-examination, during which Appellant testified about why

he continued communicating with an individual claiming to be a 13-year-old

girl:

        [Appellant:] Again, [I] was just wanting to find out who the other
        person was, wanting to continue on.

        [Defense Counsel:] Why didn’t you just confront this person once
        and for all?

        [Appellant:] If you confronted the person, I mean, I saw
        previously, you know, confront, you know, try to confront them,
        it’s just an adverse reaction, … and I really wanted to continue the
        conversation and find out who it was.

        THE COURT: How were you going to discover that? Was the
        person--


                                         -8-
J-A26001-20


      [Appellant]: I’m sorry?

      THE COURT: How were you going to discover that? You’re on --
      we’re now in October. You have been on since August. How are
      you going to discover who this person was if you haven’t
      discovered it? What, did you think the person was going to
      suddenly admit on here, I’m a particular person?

      [Appellant]: Well, as --

      THE COURT: I mean, I don’t quite understand your point as to
      how you expected the person was going to be uncovered through
      continuing this ruse, according to you, from August 26th to now
      we’re at October 11th. I don’t get it.

      [Appellant]: Well, um -- so --

      THE COURT: How do you -- how do you expect that you were
      going to discover who this person was?

      [Defense Counsel]: Your Honor, may we approach for a moment?

      THE COURT: No.

      [Appellant]: Um, so I had obviously been continuing this
      discussion for several months, and it was becoming clear that,
      you’re right, there was -- they were never going to voluntarily give
      up their identity. And at a certain point, my curiosity got -- drove
      me to say, Okay, I’m going to try to see a different way to find
      their identity.

      THE COURT: Okay. Continue, [defense counsel].

N.T. Trial Volume II, 1/17/19-1/18/19, at 743-45.

      A short time after this exchange, Appellant moved for a mistrial, arguing

that the court had “expressed speculation about [his] veracity in front of the

jury” by questioning him in the manner it did. Id. at 757. The court denied

the motion, reasoning that nothing in the way it had questioned Appellant

indicated to the jury that it was skeptical of Appellant’s veracity. Id. Instead,




                                       -9-
J-A26001-20



the court was simply attempting to clarify “how [Appellant] was going to

discover the identity of this person….” Id.

       Now, on appeal, Appellant contends that the court’s ruling was an abuse

of discretion.6     He insists that “[t]he [c]ourt acted in the manner of a

prosecuting attorney rather than an impartial arbiter in the presence of the

fact-finder.”     Appellant’s Brief at 16. Appellant further argues that, “[b]y

questioning … Appellant in such a skeptical manner, the trial court had

questioned Appellant’s credibility and the key to his defense.” Id.   “Since

Appellant’s state of mind was crucial to his defense,” Appellant concludes that

“the trial court’s obvious disbelief of Appellant seriously prejudiced him.” Id.

at 19-20.

       In rejecting this claim, the trial court explained:

              During the trial, [A]ppellant testified that his conversations
       with “Marisa,” which spanned approximately fifty-four (54) days,
       were designed to uncover the identity of the person with whom
       he was communicating. This [c]ourt then asked … [A]ppellant
       how he intended to do so when, from August to October, he had
       been unsuccessful. … [A]ppellant, in response, agreed that the
       other person was “never going to voluntarily give up their
       identity,” and he would try a "different way to find their identity.”
____________________________________________


6
  We reject the Commonwealth’s cursory assertion that Appellant has waived
this issue by not immediately moving for a mistrial after the court’s
questioning. See Commonwealth’s Brief at 10. The Commonwealth provides
no argument in support of this claim, and cites only Pa.R.A.P. 302(a) (“Issues
not raised in the lower court are waived and cannot be raised for the first time
on appeal.”). However, Appellant did raise this claim before the trial court,
and requested a mistrial, as discussed supra. While Appellant’s motion for a
mistrial was not instantaneous, it was made a short time after the court’s at-
issue questioning. Thus, we conclude that Appellant has preserved this issue
for our review.

                                          - 10 -
J-A26001-20


     A few questions on that issue was the extent of the trial court’s
     inquiry.

            Pennsylvania Rule of Evidence (hereinafter Pa.R.E.) 614
     codifies the common law rule and permits the trial court to
     “examine a witness regardless of who calls the witness” in the
     interests of justice. See Pa.R.E. 614(b). In that regard, the trial
     judge has the right, and, at times, the duty to “ask questions when
     absurd, ambiguous, or frivolous testimony is given or testimony
     is in need of further elucidation.” Commonwealth v. Carson,
     913 A.2d 220, 249 (Pa. 2006); see also Commonwealth v.
     Lanza, 323 A.2d 178, 179 (Pa. Super. 1974) (“A trial judge has
     an inherent right, and, at times, the duty to question witnesses to
     clarify existing facts and to elicit new information.”).

            The testimony of … [A]ppellant needed “elucidation”
     regarding how he intended to discover the identity of “Marisa,”
     when he had been unsuccessful from August to October. The
     questions were brief and limited to that issue. Nothing could be
     further from the truth than [A]ppellant’s claim that the questions
     were “blatantly adversarial.” A mistrial was denied, and a new
     trial is not warranted because the questioning of … [A]ppellant
     was not prejudicial. It was not of “such nature or substance or
     delivered in such a manner that it may reasonably be said to have
     deprived the [Appellant] of a fair and impartial trial.”
     Commonwealth v. Manuel, 844 A.2d 1, 9 (Pa. Super. 2004)
     [(]quoting Commonwealth v. Purcell, 589 A.2d 217, 223-24
     (Pa. Super. 1991)[)].

           In Commonwealth v. King, 549 A.2d 195 (Pa. Super.
     1988) (collecting cases), the role of the trial judge was explained
     this way:

        A courtroom is a court of justice and not just a battleground
        for the tilting of attorneys or a testing of their wits and
        oratory[;] … to so limit it would often jeopardize or defeat
        justice. It is the purpose of a criminal trial to ascertain the
        truth, and it is the business of the trial judge to see that the
        end is obtained. Thus, it is proper for the trial court to ask
        questions about facts which did not appear from either
        counsel’s examination of the witness.
Id. at 197 [(internal citations omitted)].

          Finally, the jury was instructed that “if [the court] ask[ed]
     any questions of a witness, [the jury] should not interpret those

                                    - 11 -
J-A26001-20


      questions as favoring one side or the other. Remember, [the jury]
      decide[s] the facts and questions that [the court] might ask are
      designed to clarify issues or questions that you might have about
      the facts or circumstances.” The inquiry by this [c]ourt was not
      error.

TCO at 23-25 (footnotes omitted).

      Based on the court’s discussion, the record, and pertinent case law, we

discern no abuse of discretion in the court’s decision to deny Appellant’s

request for a mistrial. First, as the Commonwealth points out, the trial court

asked questions of other witnesses who testified prior to Appellant.       See

Commonwealth’s Brief at 15 (“[T]here were many other occasions during trial

when the trial court asked questions of witnesses for the purpose of clarifying

their testimony.”) (citing N.T. Trial Volume I, 1/15/19-1/16/19, at 282-83,

290; N.T. Trial, 1/17/19, at 563 , 579, 619, 628-32, 638, 639). Second, when

the court questioned Appellant, it asked only a few questions, which were

framed to clarify Appellant’s testimony about how he planned to discover the

identity of the person to whom he was speaking. Third, the questions asked

by the court did not, in and of themselves, suggest that the court disbelieved

Appellant’s testimony. To the extent Appellant claims that the court spoke

with an incredulous tone, we must accept the court’s indication that it did not,

as the cold record does not demonstrate otherwise. See N.T. Trial Volume II

at 757.

      As a whole, the facts of this case make it distinguishable from the

decision relied upon by Appellant, Commonwealth v. Williams, 364 A.2d
281 (Pa. 1976). There, the trial court questioned Williams about why he did


                                     - 12 -
J-A26001-20



not ask for a lawyer during his interview with police, even when the officers

had allowed Williams to call his sister. Id. at 285. Notably, when Williams

explained that he had not told his sister to get him a lawyer because the

officers were standing right there listening, the court quipped, “did they have

a gun against your back?” Id. In concluding that Williams deserved a new

trial, our Supreme Court reasoned that “[t]he judge’s reference to a gun at

[Williams’] back indicated quite clearly to the jury the judge’s own disbelief of

[Williams’] allegations that he had not been advised of his constitutional rights

and that he had been denied his right to speak with a lawyer.” Id. at 285-86.

      Unlike in Williams, the questions posed to Appellant by the trial court

were not “so partisan in nature” as to have caused prejudice to Appellant. Id.

Indeed, we agree with the Commonwealth that,

      the trial court’s brief questions to [Appellant] seeking clarification
      were to his advantage. The trial [court] prompted [Appellant] to
      resolve, in his favor, an apparent inconsistency in his exculpatory
      story. The jury could have equally construed this as acceptance,
      rather than skepticism, on the part of the trial [court].

Commonwealth’s Brief at 15. We also conclude, as did the trial court, that

any minimal prejudice resulting from the court’s questions was cured by the

court’s instruction that its questioning of witnesses should not be interpreted

as favoring one side or another. Accordingly, Appellant is not entitled to a

new trial.

      Appellant’s next issue challenges the constitutionality of SORNA II. He

contends, inter alia, that SORNA II automatically applies a false, irrebuttable

presumption that sex offenders pose a high risk of reoffending, which deprives

                                     - 13 -
J-A26001-20



registrants of their right to reputation without notice and an opportunity to be

heard. He also claims that SORNA II is still punitive and contrary to the rules

set forth in Apprendi/Alleyne, despite the amendments made to SORNA I.

Appellant also avers that SORNA II constitutes cruel and unusual punishment.

      Appellant’s arguments are identical to those recently addressed by our

Supreme Court in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020),

and this Court in Commonwealth v. Mickley, --- A.3d ----, 1258 EDA 2019,

*2 (Pa. Super. filed Sept. 24, 2020). In Mickley, we explained:

      The Torsilieri Court did not reach the merits of any of the
      constitutional claims at issue, determining instead that the factual
      record was not sufficiently developed in the trial court. The Court
      concluded a remand was appropriate “to allow the parties to
      address whether a consensus has developed to call into question
      the relevant legislative policy decisions impacting offenders’
      constitutional rights.” Id. at 587. The Court stated:

         We recognize that the Commonwealth parties relied upon
         our recent statement in Muniz, rejecting [ ] expert evidence
         calling into question the legislature’s assessment of sexual
         offender recidivism risks and the effectiveness of tier-based
         registration systems. In light of this reliance, we emphasize
         that all cases are evaluated on the record created in the
         individual case. Thus, a court need not ignore new scientific
         evidence merely because a litigant in a prior case provided
         less convincing evidence. Indeed, this Court will not turn a
         blind eye to the development of scientific research,
         especially where such evidence would demonstrate
         infringement of constitutional rights.

         Nevertheless, we also emphasize that it will be the rare
         situation where a court would reevaluate a legislative policy
         determination, which can only be justified in a case involving
         the infringement of constitutional rights and a consensus of
         scientific   evidence     undermining       the     legislative
         determination.     We reiterate that while courts are
         empowered to enforce constitutional rights, they should


                                     - 14 -
J-A26001-20


         remain mindful that “the wisdom of a public policy is one for
         the legislature, and the General Assembly’s enactments are
         entitled to a strong presumption of constitutionality
         rebuttable only by a demonstration that they clearly, plainly,
         and palpably violate constitutional requirements.”

                                     ***

         Accordingly, we conclude that the proper remedy is to
         remand to the trial court to provide both parties an
         opportunity to develop arguments and present additional
         evidence and to allow the trial court to weigh that evidence
         in determining whether [the Commonwealth] has refuted
         the relevant legislative findings supporting the challenged
         registration and notification provisions of Revised
         Subchapter H.
Id. at 596 (emphasis added) (citations omitted).

      Here, despite defense counsel’s attempt, no evidence was
      presented at the hearing on Mickley’s post-sentence motion.
      Thus, in accordance with Torsilieri, we vacate the order denying
      Mickley’s post-sentence motion and remand for a hearing at which
      the parties can present evidence for and against the relevant
      legislation determinations discussed above.

Mickley, 1258 EDA 2019, at *4-5.

      Here, as in Mickley, Appellant proffered no evidence to support his

challenges to SORNA II. Therefore, we vacate the order denying Appellant’s

post-sentence motion and remand for a hearing consistent with Torsilieri and

Mickley. We affirm Appellant’s judgment of sentence in all other respects.

      Judgment of vacated in part, affirmed in part.       Case remanded for

further proceedings. Jurisdiction relinquished.




                                     - 15 -
J-A26001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/20




                          - 16 -